                            Case 4:19-cv-11905-MFL-APP ECF No. 2-1 filed 06/26/19   PageID.195   Page 1 of 3
                                                                                                               1
                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                                 Case No.: 19-cv-11905
                                                                        Honorable Matthew F. Leitman
                                  v.
                                                                               CERTIFICATION
                            HONORABLE CYNTHIA A. LANE, a
                            Michigan state court judge, being
                            sued in her official capacity,
                                  Defendant
                                                                    /
OUTSIDE LEGAL COUNSEL PLC




                            OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                            PHILIP L. ELLISON (P74117)
                            Attorney for Plaintiff
                            PO Box 107
                            Hemlock, MI 48626
                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                ATTORNEY CERTIFICATION FOR MOTION FOR TEMPORARY
                               RESTRAINING ORDER PURSUANT TO FED. R. CIV. P. 65(b)(1)(B)

                                  NOW COMES counsel of record for Plaintiff KEVIN LINDKE and in

                            support of his request for temporary restraining order certifies:

                                  1.    This request for entry of a Temporary Restraining Order is being

                            filed contemporaneously with Plaintiff’s Complaint in this matter.

                                  2.    This request for entry of a Temporary Restraining Order is also

                            accompanied by a Motion for Summary Judgment as there are no genuine

                            issues of material fact involved in this matter.

                                                                   1
                            Case 4:19-cv-11905-MFL-APP ECF No. 2-1 filed 06/26/19   PageID.196   Page 2 of 3




                                  3.    As of the filing of the Complaint and the request for entry of a

                            Temporary Restraining Order, no efforts have been made to give notice to

                            Defendant regarding Plaintiff’s intention to seek a temporary restraining

                            order.

                                  4.    Within an hour after filing of the Motion for Temporary

                            Restraining Order and Summary Judgment, Plaintiff’s counsel will provide a

                            downloadable link to obtain copies all filings upon Defendant by her e-mail
OUTSIDE LEGAL COUNSEL PLC




                            address, clane@stclaircounty.org. This method is used given the file size of
     www.olcplc.com




                            the PDFs.

                                  5.    Plaintiff’s counsel will cause personal service of Complaint,

                            Motion for Temporary Restraining Order and Summary Judgment, and Brief

                            in Support after this Court issues the Summons in this matter—unless

                            Defendant waives formal service pursuant to FRCP 4.

                                  6.    Issuance of the Temporary Restraining Order without any further

                            prior notice to the Defendant is justified and warranted in this matter because

                            Plaintiff has suffered and continue to suffer immediate, irreparable harm due

                            to infringement on Plaintiff’s First and Fourteenth Amendment rights.

                                  7.    The infringement on Plaintiff’s rights has been ongoing since the

                            entry of the March 4, 2019 PPO. Consequently, Plaintiff has suffered and

                            continues to suffer irreparable harm each day that the PPO remains in place.


                                                                  2
                            Case 4:19-cv-11905-MFL-APP ECF No. 2-1 filed 06/26/19   PageID.197   Page 3 of 3




                                  8.    Plaintiff believes success on the merits of this matter is without

                            question, as is laid out in the accompanying Motion for Summary Judgment

                            and Brief in Support.

                                  9.    Immediate action is needed and warranted to vindicate Plaintiff’s

                            constitutional rights.

                             Date: June 26, 2019                  RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
OUTSIDE LEGAL COUNSEL PLC




                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  BY PHILIP L. ELLISON (P74117)
     www.olcplc.com




                                                                  Attorney for Plaintiff
                                                                  PO Box 107 · Hemlock, MI 48626
                                                                  (989) 642-0055
                                                                  (888) 398-7003 - fax
                                                                  pellison@olcplc.com




                                                                  3
